Per Curiam. On December 18, 1978, the Court by Per Curiam Order established the Committee on the Unauthorized Practice of Law to receive inquiries and complaints regarding the unauthorized practice of law; to investigate those inquiries and complaints; to conduct hearings, if necessary; to issue advisory opinions; and, if necessary, to bring legal action in the appropriate court. Once the Committee was appointed, it adopted Rules of Procedure which have been amended twice since their original adoption. The Rules Creating the Committee have been amended once. The Committee now requests certain amendments to the Rules of Procedure and Rules Creating the Committee. The Committee submits that these changes will enable the Committee to consider inquiries and complaints in a fair and expeditious manner and avoid unnecessary expense. Having considered the Committee’s request in light of its function and purpose, the Court adopts and republishes the Rules of Court Creating a Committee on the Unauthorized Practice of Law and Rules of Procedure in their entirety as amended. RULES OF COURT CREATING A COMMITTEE ON THE UNAUTHORIZED PRACTICE OF LAW Rule I. COMPOSITION OF COMMITTEE ON UNAUTHORIZED PRACTICE OF LAW The Court shall appoint a committee composed of four lawyers and three persons who are not lawyers. One lawyer member of the committee shall be from each Congressional district and the balance of the members shall be from the state-at-large. Members shall be appointed to serve a three year term and may be reappointed to a second three year term. A member whose term has expired, shall continue to serve until a replacement is appointed. The committee shall select one of its members as Chair, one as Vice-Chair, and another as secretary. A majority of the committee shall constitute a quorum. Rule II. NAME - SEAL - POWERS The name of the Committee shall be “The Supreme Court Committee on the Unauthorized Practice of Law.” The Committee shall provide for its use a seal of such design as it may deem appropriate, and in the performance of its duties imposed by Rule of Court and by its own rules promulgated pursuant to Rule of Court, shall have authority to issue subpoena for any witness, including the production of documents, books, records, or other evidence, directed to any Sheriff or State Police officer within the state, requiring the presence of any person before it. Such process shall be issued under the seal of the committee and be signed by the Chair or Secretary. Disobedience of any subpoena or a refusal to testify may be regarded as constructive contempt of the Arkansas Supreme Court, and punishable by proceedings in that court. Rule III. INQUIRIES AND COMPLAINTS All inquiries and Complaints relating to the unauthorized practice of law shall be directed to the Committee, in writing, through the Administrative Office of the Courts. Upon receipt of such inquiry or Complaint the Committee may: a. Without formal investigation make a determination that the action or course of conduct does not constitute unauthorized practice of law, or b. Determine that probable cause exists for the conduct of a formal investigation and to conduct such investigation as is indicated, including the calling of witnesses for testimony under oath. Thereafter, the Committee shall: 1. Make a determination of whether in the opinion of the Committee, the action or course of conduct under investigation constitutes unauthorized practice of law. 2. Publish an advisory opinion directed to the interested parties and reflecting the decision of the Committee. c. In the event of a finding of unauthorized practice of law and a continuation of the action or course of conduct after receipt of the Committee’s advisory opinion, the Committee may bring an action or actions in the proper Court(s) seeking to enjoin that conduct deemed to constitute unauthorized practice of law, and to pursue such action(s) in the name of the committee to a final conclusion. Rule IV. ADOPTION OF RULES The Committee shall adopt rules of procedure for the handling of inquiries and complaints, and a copy of said rules of procedure'shall be filed with the Clerk of the Arkansas Supreme Court, upon approval by the Court, and shall be subject to inspection and made available upon request of any interested person. Rule V. EXPENSES The members of the Committee may be entitled to receive per diem and reasonable reimbursement for the expenses of participating in the work of the Committee, including the cost of meals, lodging and transportation. The rate of reimbursement and per diem and all such expenditures shall be set and approved by the Director of the Administrative Office of the Courts. Rule VI. MEETINGS OPEN TO PUBLIC - LEGAL ACTION All inquiries and Complaints which proceed to hearing(s) before this Committee shall be open to the public and the news media. No advisory opinion issued by this Committee shall be construed as an Order of the Court. However, nothing in this section shall be deemed to restrict or in any manner inhibit the Committee from commencing such legal action as an arm of state government as it deems proper, to enjoin or restrain an activity or course of conduct deemed by a majority of a quorum of the Committee to be unauthorized practice of law within the statutes and laws of this state. THE SUPREME COURT COMMITTEE ON THE UNAUTHORIZED PRACTICE OF LAW RULES OF PROCEDURE Pursuant to Section IV of the Per Curiam Rule of the Arkansas Supreme Court dated December 18, 1978, numbered 78-11, the following rules of Procedure for the handling of inquiries and complaints are adopted by the Committee: 1. All matters directed to the attention of the Committee shall be in writing and signed. 2. All matters directed to the attention of the Committee shall be submitted to the Administrative Office of the Courts. The Administrative Office of the Courts will retain the original and promptly mail a copy to each member of the Committee. 3. Each inquiry and/or complaint shall be considered at a meeting attended by a quorum of the members. No decision can be reached on an inquiry or complaint by less than a majority of the quorum. 4. (a). The Committee shall meet as needed and shall be subject to the call of the Chair upon seven (7) days notice. The Chair shall issue a call upon receipt of six (6) inquiries or complaints subsequent to the last meeting of the Committee. (b). At the Chair’s discretion, a meeting may be scheduled by telephone conference call. 5. Pursuant to Rule III a. of the Rules Creating a Committee on the Unauthorized Practice of Law, if, after discussion and consideration of an inquiry or complaint, the Committee determines that there is insufficient evidence on which to proceed with a formal investigation, the Committee shall issue a response to the complaining party to that effect. 6. Pursuant to Rule III b. of the Rules Creating a Committee on the Unauthorized Practice of Law, if the Committee determines that a formal investigation is warranted, the Committee may use its discretion to proceed with the investigation as it deems appropriate, which may include the calling of witnesses before one or more members of the Committee to give sworn testimony at an investigative hearing(s). a. Investigative hearings should be conducted as soon as practical after the Committee receives the inquiry or complaint. b. The investigative hearing shall be conducted in a manner prescribed by the Chair, who shall preside, or who shall designate a Committee member to preside. c. If, as a result of its formal investigation, the Committee determines that an act or acts of the unauthorized practice of law has occurred, the Committee shall issue an advisory opinion to that effect, directing that the party cease and desist said act or acts. Copies shall be mailed to the interested parties by certified mail. 7. Pursuant to Rule III c. of the Rules Creating a Committee on the Unauthorized Practice of Law, the Committee, in its own name, may seek injunctive relief in the appropriate Court(s) if issuance of the advisory opinion does not result in cessation of those acts or course of conduct the Committee has pronounced to be the unauthorized practice of law. 8. The Administrative Office of the Courts shall prepare and shall send by certified mail return receipt requested, all necessary correspondence at the direction of the Chair and shall send copies of said correspondence to each member of the Committee. The Administrative Office of the Courts shall maintain a file of all documents submitted or prepared in each case.